Citation Nr: 1447523	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied eligibility for nonservice-connected pension benefits.  The Veteran timely appealed that decision.


FINDINGS OF FACT

In a January 2013 correspondence, the Veteran stated that he wished to withdraw the issue of entitlement to nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In a January 2013 written correspondence, the Veteran indicated that he wished to withdraw appeal of the issue of entitlement to nonservice-connected pension benefits.  In light of this statement from the Veteran, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to that issue on appeal.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


